Citation Nr: 1446501	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  11-19 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a skin condition, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1969 to April 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA afforded the Veteran an examination in February 2010.  The examiner diagnosed the Veteran with psoriasis vulgaris and Guttate-type psoriasis/seborrheic dermatitis.  The examiner, however, failed to opine on the etiology of these skin disorders.  Therefore, remand for a new examination is warranted.

Accordingly, the case is REMANDED for the following action:

1. Ascertain if the Veteran has received any VA, non-VA, or other medical treatment, pertinent to the claim on appeal, that is not evidenced by the current record - to specifically include, but not limited to, any VA outpatient records.  The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file.  The RO/AMC must then obtain these records, as well as any other pertinent records, and associate them with the claims folder.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records. 

In particular, arrange to obtain:

(a) all VA treatment records from the San Juan VAMC, dated since October 2010; and
(b) all treatment records from the fee-based dermatologist cited in an October 2009 VA treatment record and the February 2010 VA examination.

2. After the above has been completed, schedule the Veteran for a skin diseases examination with an appropriate clinician.  The purpose of the examination is to determine whether the Veteran has a skin disorder that is related to his period of active service, to include in-service exposure to herbicides.  The following considerations will govern the examination:

a. The claims folder, and a copy of this Remand, must be available to the examiner for review in conjunction with the examination.  The examiner MUST take a complete history from the Veteran as to the onset, nature, and progression of symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran regarding his skin conditions, the examiner must state this, with a fully reasoned explanation.  All appropriate tests and studies should be accomplished. 

b. The examiner is advised:

(i) The Veteran is presumed by law to have been exposed to herbicides during service in Vietnam.

(ii) The Veteran alleges that he developed a skin disorder in Vietnam, and that his current skin symptoms are the same as those he had in Vietnam. 

c. The examiner must answer the following question:

For each skin disorder diagnosed, is it as least as likely as not (50 percent or greater probability) that it began in or is related to active military service to his period of active service, including but not limited to his in-service exposure to herbicides? 

A fully explained explanation must be provided for any opinion or conclusion expressed. 

3. Then readjudicate the claim for service connection for a skin disorder, to include as due to herbicide exposure, on its underlying merits in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative a Supplemental Statement of the Case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



